Citation Nr: 1513489	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-07 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.


FINDING OF FACT

The Veteran's current bilateral knee disability, diagnosed as chondromalacia and osteoarthritis, is the result of an injury in service. 


CONCLUSION OF LAW

The criteria for service connection for the current bilateral knee disability have been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability, even if it was first diagnosed after service, where the evidence shows that the current disability was incurred in or aggravated by incident, disease, or injury in service.  38 U.S.C.A. §§ 1110, 1131; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Presumptive service connection may be granted as a chronic disease for arthritis if it manifested to a compensable degree within one year following active duty, or if there is continuity of symptomatology since service.  38 U.S.C.A. §§ 1112, 1113, 1137; Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The medical evidence establishes currently diagnosed bilateral knee disabilities of chondromalacia and osteoarthritis.  See, e.g., August 2012 VA examination.

The Veteran asserts that her current bilateral knee disability is due to an injury while playing softball during service in 1978, in that she played the position of catcher and began to feel severe pain in both knees partway through game.  She sought treatment after the game.  In July 1978, she was diagnosed with bilateral chondromalacia, and the provider recommended permanent restrictions from running and deep knee bends.  The Veteran reports that she never had knee problems before service, but that she has had recurring knee pain since that time.  See, e.g., November 2011, January 2013, and March 2013 statements and appeal.

The claims file also includes lay statements from three witnesses, which appear to be the Veteran's friends and sister, that were received in March 2013 in support of her claim.  These statements assert that the Veteran's leg condition started in service, and report noticing the Veteran suffering from her knees over the years since service, including in her strenuous work duties as a housekeeper.  

Service treatment records reflect that, at her December 1976 service enlistment examination, the Veteran reported no knee problems and no knee abnormality was noted.  Thereafter, service treatment records confirm treatment for knee pain in April 1978 and July 1978, with notations that are consistent with the Veteran's reports of the nature and timing of her symptoms for the purposes of this appeal.  

Specifically, records in April 1978 reflect complaints of the knee giving out, a lot of stiffness and pain, and that the Veteran could hardly bend her knees.  She reported that she played baseball and the knees were getting worse.  The assessment was chondromalacia, and the provider recommended no deep knee bends at any time, and that the Veteran could run at her own pace for 30 days.  

The Veteran was later referred for an orthopedic consult.  A July 1978 orthopedic consult record noted that the Veteran was 27 years old and complained of retropatellar knee pain when running long distances in boots.  She had been prevented from running by profiles and a recent unit change, and her symptoms had improved, with only a little tenderness with long standing.  Examination showed marked patellofemoral crepitus and tender posteromedial patella bilaterally.  X-rays were within normal limits.  The assessment was bilateral chondromalacia patella.  The provider recommended that the Veteran be permanently restricted from deep knee bends and running, save at her own pace and distance.

The March 1981 examination for separation from service noted normal lower extremities, and the Veteran generally indicated that she was in good health.  There is no report of medical history in the file, however, to clarify whether the Veteran reported continuing knee problems at that time.  In a May 1981 form, the Veteran indicated that her condition had not changed and no examination was necessary.  

Pertaining to her symptoms after service, the Veteran identified treatment at VA facilities in 1982, but attempts to obtain any such records were unsuccessful.  The claims file includes VA treatment records dated from 1987 to 1994.  Such records reflect treatment for many conditions, but no complaints specifically regarding the knees.  A May 1994 mental health note recorded that she had been exercising (walking or biking) recently, which she had never or very seldom done in the past.

There are also VA treatment records from 2000 to 2010, as well as private records dated from July 2005 to August 2007 and February 2011 to March 2011.  These include complaints of chronic knee pain for an unspecified period of time, and x-rays of the bilateral knees showed arthritis in July 2000 and August 2010.  Private records in 2007 indicate that the Veteran was obese, she engaged in occupational or recreational activity with repetitious movements of the knee, and her knee pain was aggravated by running or other weight-bearing activity.

In sum, the Veteran has provided competent and consistent statements of continuously recurring knee symptoms since playing catcher during service in 1978.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  There is no reason in the file to discredit her reports in this regard, and lay statements generally corroborate these statements.  The lack of complaints regarding the knees in available post-service medical records from the 1980s and 1990s does not necessarily mean she did not have symptoms at that time, and she did not expressly deny any knee problems in such records.  Further, although the Veteran worked in a physically demanding occupation after service, she has consistently reported knee pain as having existed prior to that time.  The notations in available post-service records that she only did exercise of walking or biking and that running or weight-bearing activities aggravated her bilateral knee pain also appear to be consistent with the Veteran's restrictions from running and deep knee bends during service.  Therefore, the Board resolves doubt in the Veteran's favor and finds her credible with regard to having continuous bilateral knee symptoms since service.  

During an August 2012 VA examination, the Veteran reported current symptoms of crepitation and decreased speed of joint motion, with moderate flare-ups on a weekly basis.  Physical examination showed crepitus and abnormal motion.  The examiner noted the Veteran's reported injury and treatment during service, including a diagnosis of chondromalacia, as well as her reports of recurrent knee problems that had progressively worsened since that time.  

The examiner gave a negative opinion, however, as to any relationship between the currently diagnosed bilateral knee disabilities of chondromalacia and osteoarthritis and service.  The examiner reasoned that knee X-rays in service were negative, and the service treatment records did not reflect any "direct acute knee trauma" as the Veteran had reported from softball.  The examiner also noted that service records included notations that the Veteran was overweight, and that she was currently morbidly obese and had a sedentary lifestyle due to pain with ambulation, in addition to a long smoking history.  The examiner discussed the relationship between obesity and osteoarthritis in the knees, and concluded that the Veteran's knee pain is clearly multifactorial and could be improved through reducing modifiable risk factors.

The VA examiner's opinion appears to have misinterpreted the Veteran's reports of injury during service, as the examiner referred to an allegation of direct knee trauma, and the Veteran has only reported pain from squatting, which is consistent with her reports documented in the service treatment records themselves.  Additionally, the examiner appears to have disregarded the Veteran's reports of symptoms continuously since this injury and treatment in service, and focused on the likely cause of progression of her symptoms over time.  Moreover, the current VA examination and service treatment records in 1978 both noted crepitus or crepitation and diagnoses of chondromalacia.  Although the Veteran's service discharge examination in May 1981 did not record the diagnosis of chondromalacia, there is no reason to believe that this diagnosis was not still present at that time.  Accordingly, the VA examiner's opinion has little or no probative value.

Resolving reasonable doubt in the Veteran's favor, the evidence of record is sufficient to grant service connection for her current bilateral knee disabilities based on persistent and recurrent symptomatology, as well as the same diagnosis of chondromalacia during service and at present.  As such, the criteria for service connection for the current bilateral knee disability have been met.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for bilateral knee disability is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


